UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7290


JOHN BENNETT FENNELL,

                Petitioner – Appellant,

          v.

WARDEN MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:08-cv-02992-HMH)


Submitted:   February 9, 2010             Decided:   February 19, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Bennett Fennell, Appellant Pro Se.        Samuel Creighton
Waters, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Bennett       Fennell         seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation         of    the    magistrate

judge    and     denying         relief    on     his     28    U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of     the       denial       of     a

constitutional         right.”           28     U.S.C.       § 2253(c)(2)         (2006).            A

prisoner       satisfies          this        standard         by    demonstrating               that

reasonable       jurists         would     find      that      any    assessment            of     the

constitutional         claims      by     the    district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Fennell has

not     made    the    requisite          showing.           Accordingly,          we       deny    a

certificate       of    appealability            and      dismiss      the       appeal.            We

dispense       with     oral       argument       because       the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2